Opinion filed August 16, 2007















 








 




Opinion filed August 16, 2007
 
 
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00138-CR 
                                                    __________
 
                                    CECIL
DELL SPIVEY, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 220th District Court
                                                      Comanche
  County, Texas
                                          Trial Court Cause No. 
CCCR-05-02756
 

 
                                                                   O
P I N I O N
Cecil
Dell Spivey has filed in this court a motion to withdraw his notice of
appeal.  In his motion, appellant states
that he is voluntarily, knowingly, and intelligently withdrawing his
appeal.  The motion is signed by both
appellant and his counsel.  The motion is
granted.
The
appeal is dismissed.
 
PER
CURIAM
August 16, 2007
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.